ICJ_120_TerritorialDispute-CaribbeanSea_NIC_HND_2002-06-13_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DÉLIMITATION MARITIME
ENTRE LE NICARAGUA ET LE HONDURAS
DANS LA MER DES CARAÏBES

(NICARAGUA c. HONDURAS)

ORDONNANCE DU 13 JUIN 2002

_ 2002

INTERNATIONAE COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
BETWEEN NICARAGUA AND HONDURAS
IN THE CARIBBEAN SEA

(NICARAGUA v. HONDURAS)

ORDER OF 13 JUNE 2002
Mode officiel de citation:

Délimitation maritime entre le Nicaragua et le Honduras
dans la mer des Caraibes (Nicaragua c. Honduras),
ordonnance du 13 juin 2002, C.L.J. Recueil 2002, p. 216

Official citation:
Maritime Delimitation between Nicaragua and Honduras

in the Caribbean Sea ( Nicaragua v. Honduras),
Order of 13 June 2002, I.C.J. Reports 2002, p. 216

 

N° de vente:
ISSN 0074-4441 Sales number 847
ISBN 92-1-070952-7

 

 

 
13 JUIN 2002

ORDONNANCE

DÉLIMITATION MARITIME ENTRE LE NICARAGUA
ET LE HONDURAS DANS LA MER DES CARAIBES

(NICARAGUA c. HONDURAS)

MARITIME DELIMITATION BETWEEN NICARAGUA
AND HONDURAS IN THE CARIBBEAN SEA

(NICARAGUA v. HONDURAS)

13 JUNE 2002

ORDER
216

COUR INTERNATIONALE DE JUSTICE

2002 ANNEE 2002
13 juin

Rôle général
n° 120 13 juin 2002

AFFAIRE DE LA DÉLIMITATION MARITIME
ENTRE LE NICARAGUA ET LE HONDURAS
DANS LA MER DES CARAÏBES

(NICARAGUA c. HONDURAS)

ORDONNANCE

Présents: M. GUILLAUME, président; M. Sui, vice-président; MM. RAN-
JEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN,
M™ Hiccins, MM. PARRA-ARANGUREN,  KOOIIMANS,
Rezex, AL-KHASAWNEH, BUERGENTHAL, ELARABY, juges;
M. Couvreur, greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, 48 et 49 de
son Règlement,

Vu l’ordonnance du 21 mars 2000, par laquelle la Cour a fixé au
21 mars 2001 et au 21 mars 2002 les dates d'expiration des délais pour le
dépôt, respectivement, du mémoire de la République du Nicaragua et du
contre-mémoire de la République du Honduras,

Vu le mémoire et le contre-mémoire dûment déposés par les Parties
dans les délais ainsi fixés;

Considérant que, lors d’une réunion que le président de la Cour a
tenue le 5 juin 2002 avec les agents des Parties, celles-ci sont convenues de

4
217 DELIMITATION MARITIME (ORDONNANCE 13 VI 02)

demander à la Cour d'autoriser la présentation d’une réplique par le
demandeur et d’une duplique par le défendeur, et ont exprimé leurs vues
sur les délais à fixer à cet effet;

Compte tenu des vues des Parties et des circonstances de l’affaire,

Autorise la présentation d’une réplique du Nicaragua et d'une duplique
du Honduras;

Fixe comme suit les dates d'expiration des délais pour le dépôt de ces
pièces de procédure:

Pour la réplique du Nicaragua, le 13 janvier 2003;

Pour la duplique du Honduras, le 13 août 2003;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le treize juin deux mille deux, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République du Nica-
ragua et au Gouvernement de la République du Honduras.

Le président,
(Signé) Gilbert GUILLAUME.

Le greffier,
{ Signé) Philippe COUVREUR.
PRINTED IN THE NETHERLANDS

ISSN 0074-4441
ISBN 92-1-070952-7
